56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rodney Guy GREENE, Plaintiff--Appellant,v.UNITED STATES of America;  Carolyn V. RICKARDS, Warden,Defendants--Appellees.
No. 95-6296.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  May 30, 1995

Rodney Guy Greene, Appellant Pro Se.  Richard Parker, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his petition for mandamus relief, which the court construed as a petition for habeas corpus relief under 28 U.S.C. Sec. 2241 (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Greene v. United States, No. CA-94-644-AM (E.D. Va.  Dec. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED